               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          BUTTE DIVISION




 UNITED STATES OF AMERICA,
                                                 CR 18-5-BU-DLC
                    Plaintiff,

       vs.                                        ORDER

 ADAM WALTER CAMPBELL,

                    Defendant.

     IT IS ORDERED that the United States' Unopposed Motion to Allow

Witness Testimony Via Video (Doc. 28) is DENIED AS MOOT.

     DATED this   --13:._~ay of October, 2018.



                                            Dana L. Christensen, Chief Judge
                                            United States District Court




                                      -1-
